DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/17/2020 have been fully considered but they are not persuasive. The applicant argues that “However in the case of Fig. 3 above, the superconducting core 3 is surrounded by a sheath 4 and a barrier phase 5. As described in Scanlan, "the barrier phase 4 in the metal sheath part was made of iron, but the barrier phase 4 may be made of niobium, tantalum, and nickel." Accordingly, if superconducting strands run through core 3 and core 3 contains copper, the copper in core 3 would not be in contact with copper in neighboring strands, since there is a layer of iron or niobium, tantalum, and nickel between them. Regarding Fig. 4 above, again there is a barrier phase surrounding the core, which would prevent copper in the core from contacting neighboring strands, as claimed, namely "copper in the non-superconductive core contacts the copper through which filaments pass in each strand wound around the non-superconductive core".”. This argument is not persuasive because it appears to be referring to figures of Tanaka. Scanlan does not have reference numbers below 10. Scanlan teaches the above claim limitations as discussed in the rejection and prior responses to arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, 14, 27, and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 4743713) in view of Tanaka (US 2014/0066313) and Antaya et al. (US 2010/0148895).
In re claim 1, Scanlan, in figures 1-4, discloses a superconducting coil comprising: integrated conductors, an integrated conductor comprising: a non-superconductive core comprising copper (see column 2 line 5 discussing use of copper); and at least six strands wound around the non-superconductive core, each of the at least six strands comprising filaments comprised of Nb3Sn (see line 16, column 3 of the specification) that pass through copper (12), the filaments being within a geometric pattern encompassing inflection points, a filament being absent at one or more of the inflection points. Scanlan does not teach the channel and the materials or the strands being in contact with the non-superconductive core and neighboring strands. Antaya teaches a device having a channel that holds superconductor strands (see figures 12-13), the channel containing non-superconductive material (see line 3 paragraph 79); and an electrically-conductive material that fills the channel (see claim 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the channel structure of Antaya for the strands of the device of Scanlan to provide a secure conductive structure for the cable for cyclotron applications. Tanaka teaches each of the at least six strands is in contact with the neighboring strands and the core such that the core contacts each strand and the strands are configured to fit tightly together (See Tanaka figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the copper in the strands of  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, this limitation is clearly not critical since higher or lower values may be achieved as discussed in paragraph 52 of the specification.
In re claim 2, Scanlan does not teach six strands. Tanaka however teaches six strands used in a similar device (see figures 3-5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used six instead of seven strands as taught by Tanaka for application with lower current requirements.
In re claim 4, Scanlan, in figures 1-4, discloses that the core comprises a center strand (figure 3 shows the same strands in the center and away from center).
In re claim 5, Scanlan, in figures 1-4, discloses that the center strand is one of multiple wound strands (this is clearly seen in figure 3).
In re claim 6, Scanlan, in figures 1-4, discloses that the core comprises a center strand comprised solely of copper (column 2, line 5 discusses that copper can be used to make the center strand).
In re claim 8, Scanlan, in figures 1-4, discloses that the core comprises a strand having a different diameter than each of the at least six strands (see figure 4).
In re claim 9, Scanlan, in figures 1-4, discloses that the core comprises a strand having a same diameter as each of the at least six strands (figure 3).
In re claims 10-12, Scanlan teaches the claimed device except for the claimed strand diameter. Tanaka however teaches that it is known in the art to have the claimed superconducting strand diameter (see paragraph 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen to reduce the size of strands of Scanlan to the size disclosed by Tanaka to allow the wire to be used in application where thinner wire is required. 
In re claim 14, Scanlan/Antaya discloses that each of the filaments extends longitudinally through copper, and wherein a filament is absent at each of the multiple inflection points (as seen in figure 1 above).
In re claim 27, Antaya teaches solder in a copper channel (see paragraph 79 and claim 14).
In re claim 29, Antaya teaches that a total area non-superconducting material in a cross-section of the integrated conductor is greater than a total area the electrically-conductive material in the cross-section of the integrated conductor (as seen in figures 12-13).
In re claim 30, Scanlan, in figures 1-4, discloses a superconducting coil comprising: integrated conductors, an integrated conductor comprising: a core consisting of copper (see column 2 line 5 discussing use of copper); strands wound around the core, each of the strands comprising filaments comprising niobium-tin  A preamble is generally not accorded any patentable weight where 
In re claim 31, Scanlan modified by Tanaka discloses the claimed device except for explicitly discussing the claimed ratio of the area of the integrated conductor and the superconducting material. The applicant in the prior art figure and table shown in paragraph 33 teaches that the area of the conductor being higher than the superconductor is known in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ratio of the two areas of the device of Scanlan/Tanaka have a higher area of conductor than superconductor as taught by the prior art disclosed by the applicant in order to achieve efficient packaging.
In re claim 34, Tanaka, in figures 1-6, discloses the claimed structure but does not teach the specific current carrying capacity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the claimed current values to the prior art structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant .

    PNG
    media_image1.png
    429
    625
    media_image1.png
    Greyscale

Claims 15-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 4743713) in view of Tanaka (US 2014/0066313), Antaya et al. (US 2010/0148895) and Young (US 4242536).
In re claim 15, Scanlan/Antaya discloses the claimed device except for the claimed missing filament in a hexagonal shape. Young, in figures 1-5, discloses that the geometric pattern comprises a hexagonal shape, and wherein a filament is absent at each inflection point of the hexagonal shape (see figure 5 above). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the shape arrangement of Young in the device of Scanlan/Tanaka/Antaya to improve packaging efficiency.
In re claim 16, Scanlan/ Antaya teaches filaments but does not teach 54 filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used 54 filaments in the structure of Scanlan/Antaya, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 41, the applicant has not disclosed any criticality for the claimed limitations.
In re claim 19, Tanaka teaches that a total number of the strands is six (see figures 3-6 of Tanaka showing this configuration).
In re claim 20, Tanaka, in figures 1-6, discloses that the core comprises a center strand (figures 3 and 5).
In re claim 21, Tanaka, in figures 1-6, discloses that the core comprises a center strand comprised of solely solely of copper (column 2, line 5 discusses that copper can be used to make the center strand).
In re claim 22 and 32, Tanaka, in figures 1-6, discloses that a center strand and six strands but does not teach the different diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the center strand of a different diameter than each of the six strands, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 9, applicant has not disclosed any criticality for the claimed limitations.
In re claim 23 and 33, Tanaka, in figures 1-6, discloses that the core comprises a center strand having a same diameter as each of the at least six strands (as seen in the figures).
In re claim 24, Tanaka, in figures 1-6, discloses the same diameter is less than 0.7mm (see paragraph 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837